UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6468


SHARU BEY,

                Petitioner – Appellant,

          v.

WARDEN HOLLENBECK,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-hc-02016-FL)


Submitted:   September 24, 2015           Decided:   October 5, 2015


Before MOTZ, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sharu Bey, Appellant Pro Se. Seth Morgan Wood, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sharu Bey, a federal prisoner, appeals the district court’s

order dismissing his 28 U.S.C. § 2241 (2012) petition without

prejudice.     We have reviewed the record and find no reversible

error.   Accordingly, although we grant leave to proceed in forma

pauperis,    we    affirm   for    the   reasons   stated     by   the    district

court.       Bey    v.    Hollenbeck,    No.   5:14-hc-02016-FL          (E.D.N.C.

Feb. 27, 2015).          We deny Bey’s motion for bail pending appeal

and dispense       with   oral    argument   because    the   facts      and   legal

contentions    are    adequately     presented     in   the   materials        before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2